DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 5/4/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bottom wall is rectangular” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that the drawings do not show any shape of the bottom wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “symbols” is unclear because it fails to define the metes and bounds of the claim limitations.
Regarding claim 7, “the entire bottom wall” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,828,134 to Ferlanti.
Regarding claim 1, Ferlanti discloses a food tray (12) comprising a bottom wall, a sidewall extending from the bottom wall, the sidewall form a food storage area (Figs 1-2), a first liner (10) overlaying at least a portion of the food storage area, a second liner (10, below the first liner) disposed between the first liner and at least a portion of the bottom wall, the second liner covering at least a portion of the food storage area, the first liner (10) having a tab (22) with an identifier thereon, the second liner (10) having a tab (18) with an identifier thereon different from identifier of the first liner (col. 3, ll. 5-7).
Regarding claim 2, Ferlanti further discloses first and second liners (10) correspond to the shape of the foot tray (Fig 2).
Regarding claim 4, Ferlanti further discloses the identifiers being symbols (numbers in descending order, col. 3, ll 5-7).
Regarding claim 6, Ferlanti further discloses first liner (10) overlays bottom wall and side wall (Fig 2).
Regarding claim 7, Ferlanti further discloses second liner (10) overlays entire bottom wall (Fig 2).
Regarding claim 8, Ferlanti further discloses sidewall forms an opening (top of the sidewall) to facilitate access to food storage area, wherein the second liner is sized to enclose the opening to the food storage area (Fig 2).
Regarding claim 9, Ferlanti further discloses the tabs (22) sized and positioned to facilitate the removal of the first and second liners (10) (col. 3, ll. 44-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlanti in view of US 2005/0061819 to Cheng.
Regarding claim 3, Ferlanti discloses the tray of claim 1 but does not teach indenfitifer to be colors.  However, Cheng discloses a food container (Fig 1) with liners (2-6) of different colors (¶0009).  One of ordinary skill in the art would have found it obvious to use different color liners of Ferlanti as suggested by Chen for aesthetic purposes.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlanti in view of US 2013/0161337 to Skopis.
Regarding claim 5, Ferlanti discloses the tray of claim 1 but does not teach the recited shape of the bottom wall.  However, Skopis discloses a food tray (Fig 4) having a rectangular shape bottom wall and one of ordinary skill in the art would have found it obvious to change the shape of the Ferlanti bottom wall to be rectangular as suggested by Skopis to facilitate holding of items since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735